FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJanuary 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x This announcement replaces the original announcement released on 5 January 2015. Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in the Directors' interests in the Ordinary Shares and American Depositary Shares (ADSs) of GlaxoSmithKline plc (the 'Company'). On 31 December 2014, the Company's Non-Executive Directors were provisionally allocated the following awards over Ordinary Shares and ADSs in the Company through the annual reinvestment of dividends paid throughout 2014; calculated using an average price of £13.84 per Ordinary Share and $42.91 per ADS: Non-Executive Director Ordinary Shares No. of ADSs Sir Christopher Gent Prof Sir Roy Anderson Dr Stephanie Burns 886.521 Stacey Cartwright Lynn Elsenhans Judy Lewent 208.857 Sir Deryck Maughan 2,255.597 Dr Daniel Podolsky 1,613.970 Tom de Swaan Jing Ulrich Hans Wijers The Company and the Non-Executive Directors were informed of these allocations on 5 January 2015. This notification relates to transactions notified in accordance withDisclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 15 January 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:January15,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
